10
iT
12
13
14
15
16
7
18
19
20
21
22

23

Case 2:19-cv-00441-JLR Document 9-1 Filed 07/03/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
EARL 8S. WALTERS,
Petitioner, . Case No. C19-0441-JLR
Vv.
ORDER DISMISSING FEDERAL
ISRAEL JACQUEZ, HABEAS PETITION

Respondent.

 

 

 

 

The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
Coery

Bk hinen’s
Recommendation of Mary Alice Theiler, United States Magistrate Judge, objections thereto,}

and the remaining record, hereby finds and ORDERS: |

(1) The Report and Recommendation is approved and adopted;

(2) Petitioner’s federal habeas petition and this action are DISMISSED; and

(3) The Clerk is directed to send copies of this Order to all counsel of record and to the
Honorable Mary Alice Theiler.
Sul

DATED this \* day of , 2019.

LS

JAMES L. ROBART
United Stateg District Judge

  
  

 

ORDER DISMISSING FEDERAL
HABEAS PETITION - |

 

 

 

 
